DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments and remarks filed on 04/20/2021. In the current amendments, claim 5 was previously cancelled and claims 1, 12, and 17 are amended. Claims 1-4 and 6-21 are pending and have been examined.
In response to amendments and remarks filed on 04/20/2021, the 35 U.S.C. 103 rejection to claims 1-4, 6-11, and 17-21 made in the previous Office Action has been withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2021 was filed after the mailing date of the Final Rejection on 01/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.





EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative, Nicholas DeSetto (Registration No. 79225), on 05/18/2021.
The Examiner’s Amendments is necessary to overcome the 35 U.S.C. 103 rejection to claims 12-16 and to ensure claims 1-4, 6-11, and 17-21 have proper written description in the Specification under 35 U.S.C. 112(a).
The application has been amended as follows- Claims 1, 12, and 17 are amended:
Claim 1 (Currently Amended):
A computing device, comprising: 
one or more processors; and 
one or more non-transitory computer-readable media that store: 
a plurality of applications implemented by the one or more processors; 
a centralized example database that stores training examples received from the plurality of applications; and 
instructions that, when executed by the one or more processors, cause the computing device to implement an on-device machine learning platform that performs operations, the operations comprising: 
receiving a new training example from a first application of the plurality of applications via a collection application programming interface; 
upon receiving the new training example from the first application, determining one or more context features descriptive of a context associated with the computing device; 

injecting, by the machine-learning platform, the values of the one or more context features into the single database entry such that the one or more context features are not accessible to any of the plurality of applications; 
storing the new training example together with the values of the one or more context features as a single database entry in the centralized example database for use in training a machine-learned model stored by the computing device, wherein the single database entry that includes the new training example and the values of the one or more context features is not accessible to any of the plurality of applications 
training the machine-learned model using the single database entry from the centralized example database that includes the new training example and the values of the one or more context features. 

Claim 12 (Currently Amended):
One or more non-transitory computer-readable media that store instructions that, when executed by one or more processors, cause a computing device to Page 5 of 14implement an on-device machine learning platform that performs operations, the operations comprising: 
receiving a prediction plan and model parameters for at least a first machine-learned model from a cloud server, wherein the prediction plan comprises instructions for running the first machine-learned model to obtain inferences; 
receiving input data from a first application of a plurality of applications stored on the computing device via a prediction application programming interface; 
determining one or more context features descriptive of a context associated with the computing device; 

providing the at least one inference generated by the first machine-learned model to the first application via the prediction application programming interface;
 wherein the first machine-learned model is trained using training data comprising a training example stored together with values of the one or more context features such that the values of the one or more context features are not accessible to any of the plurality of applications, wherein the values of the one or more context features associated with the computing device are injected into the training example prior to training the first machine-learned model.

Claim 17 (Currently Amended):
A computer-implemented method, the method comprising: 
receiving, by a computing device via a collection application programming interface, a new training example from a first application of plurality of applications stored by the computing device;
upon receiving the new training example from the first application, determining, by the computing device, one or more context features descriptive of a context associated with the computing device; 
accessing, by the computing device, values of the one or more context features from the computing device;
storing, by the computing device, the new training example together with the values of the one or more context features as a single database entry in a centralized example database of the computing device for use in training a machine-learned model stored by the computing device, wherein the single database entry that includes the new training example and the one or more context features is not accessible to any of the plurality of applications 
training the machine-learned model using the single database entry from the centralized example database that includes the new training example and the one or more context features.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed. These claims are renumbered as claims 1-20 upon allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 is directed to a computing device for on-device machine learning. None of the prior arts, either alone or in combination, teaches the following limitations:
...upon receiving the new training example from the first application, determining one or more context features descriptive of a context associated with the computing device; accessing, by the machine-learning platform, values of the one or more context features; injecting, by the machine-learning platform, the values of the one or more context features into the single database entry such that the one or more context features are not accessible to any of the plurality of applications; storing the new training example together with the values of the one or more context features as a single database entry in the centralized example database for use in training a machine-learned model stored by the computing device, wherein the single database entry that includes the new training example and the values of the one or more context features is not accessible to any of the plurality of applications; and training the machine-learned model using the single database entry from the centralized example database that includes the new training example and the values of the one or more context features. 

Independent Claim 12 is directed to one or more non-transitory computer-readable media for on-device machine learning. None of the prior arts, either alone or in combination, teaches the following limitations:
...employing the at least first machine-learned model to generate at least one inference based at least in part on the input data and further based at least in part on the one or more context features; and providing the at least one inference generated by the first machine-learned model to the first application via the prediction application programming interface; wherein the first machine-learned model is trained using training data comprising a training example stored together with values of the one or more context features such that the values of the one or more context features are not accessible to any of the plurality of applications, wherein the values of the one or more context features associated with the computing device are injected into the training example prior to training the first machine-learned model.

Independent Claim 17 is directed to a computer-implemented method for on-device machine learning. None of the prior arts, either alone or in combination, teaches the following limitations:
...storing, by the computing device, the new training example together with the values of the one or more context features as a single database entry in a centralized example database of the computing device for use in training a machine-learned model stored by the computing device, wherein the single database entry that includes the new training example and the one or more context features is not accessible to any of the plurality of applications, and wherein storing the new training example together with the one or more context features comprises injecting, by the machine learning platform, the one or more context features into the single database entry, such that the one or more context features are not accessible to any of the plurality of applications; and training the machine-learned model using the single database entry from the centralized example database that includes the new training example and the one or more context features.



Aradhye et al. (US 8,429,103 B1) teaches a machine-learning service executing on a mobile platform can receive data related to a plurality of features. 
Salmenkaita et al. (US 6,968,334 B2) teaches a distributed recommendation system that provides privacy for the user's private data.
Gibiansky et al. (US 2016/0110657 A1) teaches selecting a machine learning method and optimizing the parameters that control its behavior.
Olejnik et al. (“SmarPer: Context-Aware and Automatic Runtime-Permissions for Mobile Devices”) teaches SmarPer, an advanced permission mechanism for Android.
Sharif Askary et al. (US 2016/0308815 A1) teaches a correlation module configured to receive input data from a device and generate a composite statement based on the input data and at least one of a condition of the system and domain model data.
Kuchmann-Beauger et al. (US 8,935,277 B2) teaches a context-aware question answering system.
Mathew et al. (US 2018/0025287 A1) teaches generating a plurality of proxy prediction models for each of a plurality of applications for use by client devices.

However, taken alone or in combination, the aforementioned prior art references do not sufficiently teach or suggest the claim limitations as recited in the claimed invention in each of independent claims 1, 12, and 17, which includes the features recited above. Therefore, the present claims are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.C./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125